Mr. Justice Benson
delivered the opinion of the court.
An inspection discloses the fact that the writing sued upon is a mere offer to sell certain personal property at a specified price, if accepted within a specified time. It will also he noted that the payment of $2,500 mentioned in the offer was paid as consideration for an extension of the option to February 20, 1913, and is not to be treated as a payment upon the purchase price *403until the offer of sale is accepted. We have searched the evidence with great care, and are unable to find any hint therein that plaintiff ever accepted defendants’ offer. (Of course, an unaccepted offer of sale is not susceptible of reformation: Clarno v. Grayson, 30 Or. 111 (46 Pac. 426.) It follows that the trial court erred in entering a decree for the reformation of the option. This view renders a consideration of the other assignments of error unnecessary.
The decree of the lower court is reversed, and a decree will'be entered dismissing the suit.
Reversed. Suit Dismissed. Rehearing Denied.
Mr. Justice Burnett, Mr. Justice Bean and Mr. Justice Harris concur.